       Case 2:21-cv-00186-SRB Document 65 Filed 05/07/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF ARIZONA
     State of Arizona; State of Montana; and    No.2:21-cv-00186-SRB
 9
     Mark Brnovich, in his official capacity as
10   Attorney General of Arizona,               ORDER
11           Plaintiffs,
           v.
12   United States Department of Homeland
13   Security; United States of America;
     Alejandro Mayorkas, in his official
14   capacity as Secretary of Homeland
15   Security; Troy Miller, in his official
     capacity as Acting Commissioner of
16   United States Customs and Border
17   Protection; Tae Johnson, in his official
     capacity as Acting Director of United
18   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
19
     official capacity as Acting Director of
20   U.S. Citizenship and Immigration
     Services,
21
               Defendants.
22
           Upon consideration of the Motion for Leave to Exceed Page Limit filed by
23
     Plaintiffs the State of Arizona, the State of Montana, and Mark Brnovich, in his official
24
     capacity as Attorney General of Arizona (together, the “Plaintiffs”), the Court grants the
25
     motion.
26
           IT IS HEREBY ORDERED that the Plaintiffs may file a Supplemental Brief in
27
28   Support of Motion for Preliminary Injunction, pursuant to the Court’s April 13, 2021,
       Case 2:21-cv-00186-SRB Document 65 Filed 05/07/21 Page 2 of 2




 1   Order (Doc. 46 at ¶ 5) up to and including 22 pages. Defendants may file “further briefing
 2   in opposition to Plaintiffs’ Motion for Preliminary Injunction on May 13, 2021” (Doc. 46
 3   at ¶ 7) up to and including 22 pages.
 4
 5          Dated this 7th day of May, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                                 2
